Owen, J.
{dissenting). The decision in these cases pays tribute to the refinement and nicety of legislative expression, but convicts the legislature of an absurdity. The tribute is *606too fulsome and the reflection unnecessary. I could agree with the decision if the most vivacious imagination could but faintly glimmer some reason for protecting all populated districts from the perils of excessive speed except residential communities reaching beyond the corporate boundaries of cities or villages.
There is no safer rule to be employed in statutory construction than to consider the legislative intent, and no more imperative duty rests upon courts than to give effect to manifest legislative purpose. The purpose of this statute was to promote safety. It first provided a limitation upon speed in cities and villages. These are corporate entities and easily designated. However, it was realized that there were other populated districts not constituting corporate entities which were entitled to the same protection. In searching for a word that would aptly describe such unincorporated districts the legislature made use of the word “hamlet.” If the opinion of the court establishes anything it establishes the fact that the word “hamlet” is one of precarious meaning. The historical investigation indulged by the court in order to arrive at a satisfactory meaning of the word leads one to wonder whether the legislature employed the word in the statute under consideration with the same acumen and perspicacity. Notwithstanding the fact that the court announces a satisfactory meaning of the word, I submit that its meaning when used in common parlance is so doubtful that we should look for the legislative purpose before attempting a construction of its meaning in the statute here under consideration. To my mind, the legislative purpose to protect all congested communities from the perils of excessive speed is apparent, and the construction which the court gives the statute defeats that purpose. Residential districts extending beyond the corporate boundaries of cities or villages are placed in the same peril from the excessive speed of automobiles as are cities and villages and those communities which the court holds to be properly and technically desig*607nated as “hamlets.” It cannot be conceived that the legislature intended any such discrimination. By this decision many communities of the state are subjected to the perils of excessive speed, which I cannot believe was the legislative intent. In my opinion the judgments should be reversed.